Name: Commission Regulation (EEC) No 3566/89 of 29 November 1989 applying the duty in the Common Customs Tariff to fresh lemons originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/ 18 Official Journal of the European Communities 30. 11 . 89 COMMISSION REGULATION (EEC) No 3566/89 of 29 November 1989 applying the duty in the Common Customs Tariff to fresh lemons originating in Cyprus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, No 1035/72 ; whereas the method of calculating import charges other than customs duties is, for certain cases, defined in Article 2 of Regulation (EEC) No 1252/73 ; Whereas, if the system is to operate normally, it should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regulation (EEC) No 1676/85 (4), as last amended by Regulation (EEC) No 1636/87(0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas application of these rules to quotations recorded for lemons imported into the Community and originating in Cyprus indicates that the conditions set out in the first paragraph of Article 4 of Regulation (EEC) No 1252/73 are fulfilled ; whereas the duty in the Common Customs Tariff should, therefore, be applied to the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1252/73 of 14 May 1973 on imports of citrus fruits originating in Cyprus ('), and in particular Article 5 thereof ; Whereas Article 5 (2) and (3) of Annex I to the Agree ­ ment establishing an Association between the European Economic Community and the Republic of Cyprus provides for a reduced rate of duty on imports into the Community of fresh lemons originating in Cyprus ; whereas, during the period in which reference prices are applied, this reduction is dependent on the observance of a specified price on the Community market ; whereas detailed rules for the application of this system are contained in Regulation (EEC) No 1252/73 ; whereas, in certain respects, these rules refer to provisions of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegeta ­ bles ^) as last amended by Regulation (EEC) No 1 1 19/89 (3) ; Whereas Regulation (EEC) No 1252/73 provides that, where products are imported, the duty in the Common Customs Tariff is applied where quotations for that product, in accordance with the provisions of Article 24(2) of Regulation (EEC) No 1035/72 recorded on the representative Community markets at the importer/ wholesaler stage or converted to that stage, adjusted by the conversion factors and following deduction of import charges other than customs duties, remain lower than the reference price in force, plus the incidence of the Common Customs Tariff on that price and a standard amount fixed at 1,2 units of account (1,44 ECU) per 100 kilograms, for three consecutive market days on the repre ­ sentative markets of the Community with the lowest quotations ; Whereas the conversion factors and import charges other than customs duties are those used for the purpose of calculating the entry price referred to in Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 As from 1 December 1989, the duty in the Common Customs Tariff shall be applied to fresh lemons CN code 0805 30 10 imported into the Community and originating in Cyprus. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 133, 21 . 5. 1973, p. 113 . (2) OJ No L 118 , 20. 5. 1972, p. 1 . (J) OJ No L 118, 29. 4. 1989, p . 12. O OJ No L 164, 24. 6. 1985, p. 1 . (0 OJ No L 153, 13 . 6. 1987, p. 1 . 30.-11 . 89 Official Journal of the European Communities No L 349/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1989. For the Commission Ray MAC SHARRY Member of the Commission